From the order of the court appointing arbitrators to determine this suit, it appears that the parties consented that the award of the arbitrators might be returned to the court at the term when the order was made; but the award is dated only nine days previous to its being returned to the subsequent term of the court. And this court conceives that the consent expressed in the order, does not necessarily imply that the parties waived the provision of the act of assembly concerning awards, which requires that there shall be at least fifteen days between the date of the award, and the time of its return to court, only as to the term when the submission was ordered; and, therefore, that without their further consent, the court erred in receiving the award, as fifteen days had not intervened between the date and return. This error was not observed by this court when it affirmed the decree of the district court, on the forty-third day of this term.
Wherefore, it is ordered that the said affirmance be set aside; and it is decreed and ordered that the said decree of the district court be reversed, the award on which it was founded quashed, and the order of reference set aside, because it does not appear from the award, that the parties or their agents had notice of the time and place, or were present when the award was ma.de to give them an opportunity of knowing when it would be returned ; and also that the suit be remanded to the rule docket of that court, that proceedings may recommence from filing the amendment to the complainant’s bill; and it is further decreed and ordered, that the defendant in this court do pay unto the plaintiff here, his costs in this behalf expended, which is ordered to be certified to the said court.